Memorandum. We would reverse the judgment of the Appellate Division and reinstate the penalty imposed by the State Liquor Authority. Unlike Matter of Shore Haven Lounge v New York State Liq. Auth. (37 NY2d 187), where nonintentional conduct was involved, the present case concerns a conscious violation of the law. Under these circumstances, the measure of the penalty imposed by the authority was a reasonable exercise of the discretion vested in it by law and, therefore, should not have been disturbed. (Matter of Pell v Board of Educ., 34 NY2d 222.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Judgment reversed, with costs, and the penalty imposed by the State Liquor Authority reinstated in a memorandum.